Title: From Alexander Hamilton to Samuel Parker, 13 June 1800
From: Hamilton, Alexander
To: Parker, Samuel


          
            Sir,
            Oxford Massachusetts June 13. 1800
          
          Out of any surplus monies which may remain in your hands, after satisfying the objects for which your instructions from the Deputy Pay Master General provide, you will pay to Colonel Graves the sum of 650 Dollars towards reimbursing certain objects expenditures for the use of his Regiment, I shall take care taking his receipt for the same to be accountable to the Department of War. I shall take care to give such information to the Pay Master General and the Department of War as will procure you an advance for a credit for this advance.
          With consideration I am Sir Yr. Obed St
          The Pay Master of the 16th. Regiment—
        